Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method to address health issues indicative of operating conditions in a virtualized computing environment that includes at least one host, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., virtualized computing environment.]
	monitoring, by a health check agent installed at the at least one host, health of the virtualized computing environment; [Abstract idea of collecting data. Mental Process. A human-mind can monitor a health issue in a computing environment by visually monitoring a screen. Also, additional elements that do not amount to more than the judicial exceptions, i.e., health check agent]
	detecting, based on health check information provided by the health check agent from the monitoring, a health issue that has manifested in the virtualized computing environment; [Abstract idea of collecting data. Mental Process. A human-mind can detect a health issue in a computing environment by visually monitoring a screen.]
	generating, by an automated tool, a model that represents elements at multiple layers of the virtualized computing environment, and connections and relationships between the elements; [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can generate a model that represents layers of a computing environment.]
	using model-based reasoning to identify an element, amongst the elements, in the virtualized computing environment that is a source of the health issue, wherein the model-based reasoning uses the model, representing the connections and the relationships between the elements in the virtualized computing environment, to determine facts and rules for identification of the element that is the source of the health issue; [Abstract idea of analyzing data. Mental Process. A human-mind can reason to determine facts and rules.]
	using a decision tree analysis to identify a root cause of the health issue at the identified element; and [Abstract idea of analyzing data. Mental Process. A human-mind can analyze a root cause.]
	based on a result of the decision tree analysis that identifies the root cause of the health issue, generating a recommendation for remediation of the health issue. [Abstract idea of reporting data. Mental Process. A human-mind with pen and paper can generate a recommendation for remediation.]
	Subject Matter Eligibility Test:
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a method to address health issues indicative of operating conditions in a virtualized computing environment that includes at least one host.” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., monitoring, detecting, generating, recommending). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., virtualized computing environment. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 2 recites the following:
	The method of claim 1, further wherein the automated tool comprises a diagnostic tool, and wherein generating the model includes applying the by diagnostics tool to the virtualized computing environment to discover and collect information about the elements in the virtualized computing environment. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 3 recites the following:
	The method of claim 1, further comprising generating a decision tree for use in the decision tree analysis, by one or more of: injecting a fault into the virtualized computing environment to determine types, locations, and number of failures that are generated in the virtualized computing environment due to the injected fault; using results of the injected fault as starting points for a machine-learning technique to evolve the decision tree; analyzing internal program logic of the elements in the virtualized computing environment; or analyzing processes that were historically used to troubleshoot health issues that were reported in the virtualized computing environment. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 4 recites the following:
	The method of claim 1, wherein the elements in the virtualized computing environment include elements of a distributed storage system that are arranged in storage clusters, and wherein at least one of the health issues includes a cluster partition issue or other storage-operation-related issue in the distributed storage system. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 5 recites the following:
	The method of claim 1, wherein using the decision tree analysis to identify the root cause of the health issue includes evaluating the health check information and configuration information while traversing a branch of a decision tree. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 6 recites the following:
	The method of claim 1, wherein: the facts determined from the model are used to generate the rules, and the rules are combined to form a decision tree for the decision tree analysis. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claim 7 recites the following:
	The method of claim 1, further comprising updating either or both the model and a decision tree for the decision tree analysis, in response to identifying a new root cause associated with a particular health issue, so that the updated model or the updated decision tree are usable to analyze other health issues that are similar to the particular health issue. [Abstract idea of collecting, analyzing and manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “virtualized computing environment” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., virtualized computing environment.
	Claims 8-14 are rejected based on similar rationale given to claims 1-7.
	Claims 15-21 are rejected based on similar rationale given to claims 1-7.
Response to Amendments
Amendments and arguments are not persuasive over 35 U.S.C. 101 rejections. Examiner maintains invention as claimed is directed to an abstract idea of collecting, analyzing, manipulating and displaying data.
	Added limitation which recites “health check agent installed at the at least one host” is not given a closed definition within Applicant’s specification and thus is given its broadest reasonable interpretation, e.g., software per se. Moreover, general monitoring (e.g., parsing and evaluating) via a computer recited at high-level is abstract. None of the recited functional limitations are exclusive to computer technology and therefore encompass abstract ideas such as mental processes.
	Added limitation which recites “generating, by an automated tool, a model that represents elements at multiple layers of the virtualized computing environment, and connections and relationships between the elements” is not given a closed definition within Applicant’s specification and thus is given its broadest reasonable interpretation, e.g., software per se. Again, the recited functional limitation is not exclusive to computer technology and therefore encompass abstract ideas such as mental processes. A human-being with pen and paper can generate a model of a computing environment.
	Note, claim 3 is written in alternative form and some of its limitations recite abstract ideas. The following limitation from claim 3 would be allowable if rewritten independently or inclusive:
“injecting a fault into the virtualized computing environment to determine types, locations, and number of failures that are generated in the virtualized computing environment due to the injected fault”
	Claims 10 and 17 recite similarly to claim 3.
	Subject Matter Eligibility Test:
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a method to address health issues indicative of operating conditions in a virtualized computing environment that includes at least one host.” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., monitoring, detecting, generating, recommending). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., virtualized computing environment. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
Amendments and arguments are persuasive over previous prior art rejections which have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113